Allowable Subject Matter

Claims 1-3, 5-7, 9, and 15-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1 though the prior art teaches:  
A modular system for distribution, collection and charging of portable electrical energy storage devices, comprising:
a master modular machine;
a number of first receivers;
a portable electrical energy storage device;
a control subsystem;
a charging subsystem;
a slave modular machine;
a network interface;
at least one of a wired network connection or a wireless network connection;
a number of second receivers;
to assign addressing and communication protocol information;
to monitor and report information indicative of a status of the portable electrical energy storage device. 
the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:


Regarding claim 6 though the prior art teaches:  
A modular distribution, collection and charging machine comprising: 
a portable electrical energy storage device;
a control subsystem;
a master modular machine;
a slave modular machine;
one or more first receivers in the master modular machine;
one or more second receivers in the slave modular machine. 
the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
wherein each of the second receivers is configured to receive a signal for charging directly from the control subsystem in the master modular machine via a network interface device configured to communicably couple the slave modular machine to the master modular machine via at least one of a wired network connection of a wireless network connection.

Regarding claim 9 though the prior art teaches:  
A master modular distribution, collection and charging machine comprising: 
a number of first receivers;

a network interface device;
a slave modular distribution collection and charging machine;
one or more position sensors;
a controller;
a charging subsystem;
a number of second receivers;
at least one of a wired network connection or a wireless network connection. 
the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
wherein the controller configured to directly and individually send a signal for charging a number of second receivers, each sized and dimension to removably receive and house a portable electrical energy storage device, in the slave modular distribution, collection and charging machine via network interface device  at least one of a wired network connection or a wireless network connection.

Claims 2, 3, 5, 7, and 15-23 are dependent of claims 1, 6, and 9 and are allowable for the same reasons as claim 1, 6, and 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        /DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859